PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Mikhail, et al.
Application No. 16/735,395
Filed: January 06, 2020
Attorney Docket No. SW200106.US
:
:
:     DECISION ON PETITION
:
:




This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed October 05, 2021, to revive the above-identified application.

The present petition is not signed by an attorney/agent of record. However, in accordance with 37 CFR 1.34(a), the signature of Michael J. Ure appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The petition is GRANTED.

The application became abandoned for failure to submit formal drawings in a timely manner in reply to the Notice to File Corrected Application Papers, mailed September 30, 2020, which set a shortened statutory period for reply of two (2) months. Accordingly, this application became abandoned on December 01, 2021. A courtesy Notice of Abandonment was mailed on February 17, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of corrected drawings, (2) the petition fee of $1,050, and (3) an adequate statement of unintentional delay1. 

The Office acknowledges that petitioner has previously paid the issue fee in the amount of $500 as required by the Notice of Allowance and Fee(s) Due, mailed August 05, 2020. 

This application is being referred to the Office of Data Management for processing into a patent. 

Telephone inquiries concerning this decision should be directed to Jonya Smalls, Paralegal Specialist at (571) 272-1619. 


/JONYA SMALLS/Paralegal Specialist, OPET                                                                                                                                                                                                        Office of Petitions




    
        
            
    

    
        1 37 CFR 1.137(b)(4) requires a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.  Since the statement appearing in the petition varies from the language required by 37 CFR 1.137(b)(4), the statement is being construed as the required statement.  Petitioner must notify the Office if this is not a correct reading of the statement appearing in the petition.